Citation Nr: 1045801	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for lung disability 
secondary to asbestos exposure.

2.  Whether the Veteran has presented new and material evidence 
to reopen a claim for service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from June 1955 to June 
1976.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
denying reopening of the previously denied claims for service 
connection for a lung disorder due to asbestos exposure, and 
bilateral hearing loss.  The appeal also arises from an April 
2004 RO decision confirming those denials and also denying 
service connection for tinnitus.  

This case was previously before the Board in August 2007, at 
which time the issue of entitlement to service connection for 
lung disability was reopened and the issue of entitlement to 
service connection for hearing loss was remanded.  The case is 
again before the Board for appellate review.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss 
by an April 1995 rating decision.  The RO properly notified the 
Veteran of the decision, but the Veteran did not initiate an 
appeal with the decision.

2.  Evidence received since the April 1995 rating decision 
regarding the Veteran's claim for service connection for 
bilateral hearing loss is not cumulative of evidence previously 
of record and raises a reasonable possibility of substantiating 
the claim.

3.  The evidence is in equipoise as to a causal link between 
asbestos exposure in service and current asbestosis, but no other 
lung disability.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

2.  The criteria for service connection for asbestosis, but no 
other lung disability due to asbestos exposure, are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).   In view of the dispositions herein, 
there is no need for further discussion of notice or development, 
because there can be no prejudice to the Veteran by granting the 
benefits sought on appeal that are adjudicated herein.  
Specifically, the Veteran's claim for service connection for 
bilateral hearing loss is herein reopened, and that constitutes a 
grant to the extent of the issue's adjudication herein, with the 
merits-based adjudication of the underlying issue of service 
connection the subject of remand, below.  The Veteran's claim for 
service connection for asbestosis is herein granted, and that 
constitutes a complete grant of that benefit sought in the 
present appeal.  


 Whether New and Material Evidence is Presented
To Reopen the Claim for Service Connection for Bilateral 
Hearing Loss 

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notwithstanding any prior RO determination reopening an appealed 
claim, the Board has a jurisdictional responsibility to determine 
de novo whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001).  

The Veteran's testimony provided at his April 2007 Travel Board 
hearing before the undersigned included testimony detailing 
exposure to noise as well as exposure to asbestos in the course 
of work as an aircraft mechanic in service.   More specifically, 
he testified that his work on jet engines in service with only 
limited hearing protection over a significant interval afforded 
opportunity for hearing damage, and he testified that his work in 
a wheel and tire shop over a significant interval in service 
exposed him to asbestos dust.  This testimony pertinent to 
hearing loss constitutes new evidence not of record at the time 
of the last prior denial of his claim for service connection for 
bilateral hearing loss in April 1995.  This new evidence, when 
taken together with other evidence of record, presents a 
reasonable possibility of substantiating the claim on the merits.  
Accordingly, reopening of the claim is warranted.  38 C.F.R. 
§ 3.156(a).  

 Service Connection for Asbestosis/Lung Disability

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay statements may serve to support a claim for 
service connection (or for benefits pursuant to 38 U.S.C.A. 
§ 1151) by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability which may be 
observed reasonably by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

In determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self- interest, malingering, desire for monetary gain, and 
witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The United States Centers for Disease Control (CDC) Agency for 
Toxic Substances & Disease Registry (ATSDR) informs that most 
cases of asbestosis in workers occur 15 or more years after first 
asbestos exposure.  See 
http://www.atsdr.cdc.gov/asbestos/asbestos/health_effects/.   The 
Veteran and his representative have not been provided an 
opportunity to review this additional evidence.  Although 
reliance on such material generally gives rise to a duty on the 
part of the Board to notify the claimant of the material and of 
the reliance proposed to be placed upon it, see Thurber v. Brown, 
5 Vet. App. 119 (1993), such notification would serve no useful 
purpose here, as the Board is granting the full benefit sought on 
appeal and there is consequently no risk of prejudice to the 
appellant.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010) (noting 
that new evidence received at the Board subsequent to the 
issuance of the last statement of the case or supplemental 
statement of the case need not be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case if the Board determines that 
the benefit sought may otherwise be allowed).  Indeed, such a 
procedure would serve only to further delay an allowance of the 
full benefit sought on appeal.

The Veteran contends that he developed asbestosis-related lung 
disease years post service as a result of work exposure to 
asbestos in service.  Post-service private clinical treatment 
records reflect that the Veteran's asbestosis was first diagnosed 
in approximately 1996.  The Veteran in submitted statements and 
testimony asserted that he had essentially no asbestos exposure 
post service, and that he was significantly exposed to asbestos 
in the course of work in service.  Specifically, he asserted that 
in service in 1959 he worked for a week demolishing a building at 
MacDill Air Force Base in Tampa, Florida, which involved cutting 
pipes covered with asbestos, and which resulted in him being 
covered in and inhaling dust, with no breathing protection used.  

The veteran's service personnel records show his occupational 
specialties included aircraft mechanic and munitions maintenance 
and both occupations, especially his claim regarding working with 
brake pads, are occupations that could lead to asbestos exposure.  
VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section 
H, Topic 29 (Dec. 13, 2005). (Previously M21-1, Part VI, par. 
7.21(b)(1) (October 3, 1997).  In addition, the post-service 
record confirms a diagnosis of an asbestos related disease, 
asbestosis confirmed by x-rays, since at least the 1980's or 
1990's.  Id; Also see February 2003 to September 2006 treatment 
records from Pulmonary Associates of Bay Co. PA.

In September 2007, the Veteran submitted a rough chronology of 
post-service work in the following capacities: as a welder in a 
ship yard, unspecified work in a high rise apartment building, as 
a furniture mover and in various day jobs, as an offshore cook, 
as a short order cook in Las Vegas, as an electrician's helper, 
unspecified work in a nursing home, as a school bus driver in 
several cities in Texas, and as an unspecified driver.  The 
Veteran also listed some intervals living in Mexico with no work 
specified, and an interval of unemployment.  

It is notable that in the course of the Veteran's claim the 
Veteran initially asserted that he was only exposed to asbestos 
in service performing the above-noted demolition work in at 
MacDill Air Force Base, and only later in the course of claim did 
he come to assert that asbestos exposure also occurred in his 
work at an aircraft wheel and tire shop in service.  The Veteran 
has thus demonstrated some degree of lack of knowledge as to the 
nature of work that might expose him to asbestos.  The Board 
additionally recognizes that there are enough ambiguities and 
gaps in these descriptions to afford multiple opportunities for 
asbestos exposure in work post service.  

However, given the usual latency interval of at least 15 years 
between initial exposure and first diagnosis for asbestos as 
documented by ATSDR, the Board finds a sufficient suggestion that 
asbestos exposure in documented aircraft work in service is 
consistent with his development of asbestos years later, with 
first post-service diagnosis (consistent with the private opinion 
of record).  

Additionally, the Board finds that the Veteran has generally been 
forthright in his statements made in support of his claims, 
without any clear indications of obfuscation or subterfuge or 
dissembling or otherwise presenting statements for purposes of 
secondary gain.  To the contrary, upon presenting a claim for 
tinnitus, e.g., he openly admitted to not recalling when his 
tinnitus began, even though such a statement cannot reasonably 
serve to support his claim for that disorder.  The Board 
accordingly finds the Veteran to be generally credible in his 
statements supportive of his claims, and accordingly accepts the 
subjective truthfulness of his statements regarding asbestos 
exposure, even while recognizing that the Veteran may likely lack 
sufficient knowledge to accurately portray the intervals and 
extents of his asbestos exposure either in service or post 
service.  The Board thus accepts that that the Veteran was 
significantly exposed to asbestos in service, including in the 
above-noted building demolition work and work in an aircraft tire 
and brake shop.  38 C.F.R. § 3.303(a).  

The Board notes that the claims file contains a June 2004 opinion 
letter in which the private treating physician, A.N., of 
Pulmonary Associates of Bay Co., notes the Veteran's self-
reported history of work from 1959 through 1961 at MacDill Air 
Force base as a field maintenance worker at the wheel/tire shop, 
working a 40-hour week exposed to a daily environment of wheel 
dust from airplanes.  The physician then opined that the 
Veteran's asbestosis or effects of asbestos exposure, 
characterized by "extensive pleural calcification, scarring of 
lungs with retraction and nodularity, and thickening of the 
pleura [and] basilar pulmonary parenchymal changes, confirming 
the diagnosis of asbestosis," were due to that in-service 
asbestos exposure.  This doctor also provided treatment notes and 
reports.  

The Veteran was also provided a VA pulmonary examination in 
December 2009, and this examiner also was cognizant of the 
Veteran's miliary and civilian occupational history.  Following 
physical examination and testing, the first diagnosis was pleural 
asbestosis, residual mild restrictive lung defect that was less 
likely than not cause by or related to service.  The second 
diagnosis was severe emphysema with residual severe obstructive 
lung defect not caused by the first diagnosis or otherwise 
related to service.  The examiner also stated that the 
preponderance of medical evidence did not support asbestos 
exposure as a proximate cause of chronic obstructive pulmonary 
disease (COPD).  

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

In this case, there are equally competent medical opinions 
provided by examiners, one for the case and the other against.  
The private medical examiner is highly competent given the fact 
of being a pulmonary specialist; his associated clinical records 
show that he was aware of the Veteran's full history.  Similarly, 
the VA examiner's report is very thorough and thoughtful.  The 
Board also gives credence to the Veteran's in-service duties 
during his long career in the military, as well as the above-
noted ATSDR finding of a general latency interval of at least 15 
years between first exposure to asbestos and diagnosis of 
asbestosis.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on all the evidence, the Board finds that 
the record is in equipoise as to asbestosis/restrictive lung 
disease as due to in-service asbestos exposure.  The Board 
otherwise notes that no medical reports link any other lung 
disability to service, including in-service asbestos, and 
accordingly, service connection is warranted solely for  
asbestosis/restrictive lung disease as due to in-service asbestos 
exposure.  



 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss has 
been reopened; to this extent only the appeal is granted.

Service connection for asbestosis/restrictive lung disease, but 
no other lung disability, is granted.  


REMAND

The Veteran's reopened claim for service connection for bilateral 
hearing loss is supported by the Veteran's testimony before the 
undersigned Veterans Law Judge regarding significant noise 
exposure in service with limited hearing protection.  Also at 
that hearing, the Veteran informed of VA treatment records from 
the early 1990s within the Texas Healthcare System, possibly 
including treatment at a facility near San Antonio.  The Veteran 
was advised at that hearing that efforts would be made to obtain 
those records prior to the Board's adjudication of his claim.  
They are potentially relevant to his claims remanded herein.  
Additionally, these are records under Federal government control, 
thus falling under the 38 C.F.R. § 3.159(c)(2) duty to assist, 
which requires as many attempts as are necessary to obtain such 
records.  Remand is required based on the need for RO review of 
newly obtained evidence, which must be considered by the RO in 
the first instance prior to Board adjudication of the claims.  
38 C.F.R. § 20.1304 (2010).  

While it is true that the Veteran was afforded a VA audiology 
examination for compensation purposes in April 2004 and that 
examiner opined that the Veteran's hearing loss was not at-least-
as-likely-as-not causally related to service, that examiner based 
the opinion on obtained medical records, which necessarily did 
not include VA records from the early 1990s not yet associated 
with the claims file and his subsequent hearing testimony.  In 
the early 1990s his recollection of past symptoms of hearing loss 
may have been clearer, and this may be reflected in 
contemporaneous VA treatment records yet to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records that have 
yet to be obtained, including in particular 
records of treatment within the Texas 
Healthcare System (THC), possibly including 
treatment at a facility near San Antonio from 
the 1990s.   Associate with the claims file 
any records and responses received, including 
any responses informing of the existence or 
non-existence of such THC records.   

2.  Then, request the April 2004 VA examiner 
or other appropriate specialist to provide a 
supplemental opinion.  The claims folders 
must be available to the examiner in order 
for a review of all the relevant evidence, 
including hearing testimony.  The examiner 
should provide an opinion as to whether it is 
as likely as not that any current hearing 
loss is causally related to service, 
including noise exposure.     

3.  Thereafter, readjudicate the remanded 
claim of entitlement to service connection 
for bilateral hearing loss.  If the benefit 
sought by the remanded claim is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


